Citation Nr: 0601223	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus, for the purpose 
of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had active service from October 1963 to November 
1966.  The veteran died in January 2002, and the appellant is 
his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal in part from a September 2002 RO rating decision, 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

This case also comes to the Board on appeal from a June 2003 
Decision Review Officer decision of the RO, which granted a 
20 percent rating for the veteran's service-connected 
diabetes mellitus, effective in December 2000, for accrued 
purposes.  The appellant appealed for an increased rating.  

Regarding the increased rating claim, historically it is 
noted that the veteran had initiated an appeal with respect 
to an August 2001 rating decision, which granted service 
connection for diabetes mellitus and assigned a 10 percent 
rating, effective in July 2001 (subsequently, in the 
September 2002 rating decision, the RO assigned an effective 
date in December 2000).  It appears that in October 2001 the 
veteran withdrew his notice of disagreement relevant to the 
assignment of the 10 percent rating, and instead opted to 
have the issue reconsidered by the RO.  However, prior to the 
reconsideration, the veteran unfortunately died.  As a matter 
of law, claims do not survive a veteran's death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  In the June 2003 decision, the RO 
reconsidered the rating assigned to the diabetes mellitus, 
and the appellant thereafter perfected an appeal with regard 
to a higher rating.  This issue is for the purposes of 
accrued benefits.




FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran died in January 2002, and his original death 
certificate lists the cause of death as cardiopulmonary 
arrest, due to or as a consequence of coronary artery 
disease; the death certificate was amended by a statement of 
the attending physician in January 2005 to include diabetes 
mellitus as another underlying cause of death

3.  At the time of his death, service connection was in 
effect for dermatitis, rated as 30 percent disabling, and for 
diabetes mellitus, type II, rated as 10 percent disabling 
(posthumously, a 20 percent rating was assigned for 
diabetes).  

4.  The service-connected diabetes mellitus is shown as 
likely as not to have been a contributory cause of the 
veteran's death.  

5.  From the effective date of service connection until his 
death, the veteran's diabetes mellitus was shown to require 
Glucophage and a restricted diet for management, without 
additional requirements of regulation of activities.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, the 
service-connected diabetes mellitus caused or contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1310, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.312 (2005).  

2.  The requirements for entitlement to an initial rating in 
excess of 20 percent for diabetes mellitus, for accrued 
benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 1131, 
1155, 5107, 5121, 7104 (West 2002); 38 C.F.R. §§ 3.1000, 4.7, 
4.119 including Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death

A.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his/her claim.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal with regard to the cause of the veteran's death, 
further assistance is unnecessary to aid the appellant in 
substantiating her claim.  

B.  Merits of the Claim

The appellant contends that service connection for the cause 
of the veteran's death should be granted on the basis that 
his service-connected diabetes mellitus was a contributory 
cause of the veteran's death in January 2002 in that it 
exacerbated his coronary artery disease, which was listed as 
a primary cause of death.  At the time of the veteran's 
death, service connection was in effect for dermatitis (rated 
as 30 percent disabling) and diabetes mellitus (rated as 10 
percent disabling, but posthumously assigned a 20 percent 
rating).  

The applicable laws and regulations provide that when any 
veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. § 
1310.  A death will be considered to result from a service-
connected disability when the evidence establishes that 
disability which is causally related to service was either a 
principal or contributory cause of the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312 (c).  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).  

A review of the record reveals that in January 2002 the 
veteran was brought to a private emergency room with a 
suggestion of him being in atrial fibrillation with a rapid 
ventricular response.  He was noted to have multiple severe 
physical problems, to include end stage ischemic 
cardiomyopathy, congestive heart failure, seizure disorder, 
severe peripheral vascular disease, cerebrovascular disease, 
and severe chronic obstructive pulmonary disease.  He died at 
the hospital five day later.  The veteran's death certificate 
lists the cause of death as cardiopulmonary arrest, due to or 
as a consequence of coronary artery disease.  

The record contains several medical statements and opinions 
related to the cause of the veteran's death in January 2002.  
In statements, the veteran's cardiovascular physician, P.M., 
M.D., asserted in August 2001, January 2002, July 2002, and 
August 2003 the following:  that the veteran had significant 
diabetes mellitus that was contributing to coronary artery 
disease and ischemic cardiomyopathy; that the veteran had a 
"longstanding history" of diabetes mellitus, and his 
coronary artery disease was "undoubtedly to a large extent 
related to" the diabetes; that the veteran's diabetes 
mellitus was a prominent factor contributing in 
cardiopulmonary arrest; that the veteran was a "fairly 
significant diabetic" and diabetes was "a contributing 
factor to his death"; and that although diabetes mellitus 
was not mentioned in the death certificate, the veteran 
definitely had diabetes mellitus for several years prior to 
his death.  The aforementioned medical statements and 
opinions were not accompanied by any rationale.  It is 
observed that treatment records of P.M., M.D., as well as 
another of the veteran's primary care physicians, C.D., M.D., 
show that the veteran's cardiac condition was severe prior to 
the initial diagnosis of diabetes mellitus in 2000.  In fact, 
in a May 1999 statement, P.M., M.D., indicated that the 
veteran had an "extremely poor" prognosis and was not 
expected to survive more than a year.  Further, treatment 
records in the year leading up to the veteran's death do not 
show any complications related to diabetes mellitus - only 
that the veteran was maintained on medication and a 
restricted diet.  His cardiovascular physician, in a November 
2001 follow-up report, listed twelve conditions in the 
impression, to include status post carcinoma and low back 
pain, but there was no mention of the veteran's diabetes.  
Nor did he specifically mention diabetes in his impression on 
earlier office reports dated in January 2001 and September 
2001.  

In July 2002, the RO obtained a medical opinion, with 
rationale, from a VA physician to address the etiology 
question in this case.  The physician thoroughly reviewed, 
and cited to, specific medical records in the file pertinent 
to the issue of whether the veteran's diabetes was a 
contributory cause of his death.  Her review included the 
statement of P.M., M.D., to the effect that the veteran's 
diabetes worsened his coronary artery disease.  She stated 
that the medical documentation in the record actually 
demonstrated the contrary.  The physician found that, even 
though diabetes is a factor that can worsen coronary artery 
disease, in the veteran's case his diabetes was under 
complete control prior to his death.  She concluded that it 
was not likely that the veteran's diabetes aggravated his 
coronary artery disease.  

Subsequently, the veteran's death certificate was amended by 
a statement of the attending physician in January 2005 to 
include diabetes mellitus as another underlying cause of 
death.  It is noteworthy that the attending physician at the 
time of the veteran's death was not his regular treating 
physician, but a physician in the same medical practice 
(i.e., Cardiovascular Associates) as his regular treating 
physician.  

It appears from the foregoing medical records, statements, 
and opinions, that the evidence in this case is relatively 
balanced in terms of probative weight.  On the one hand, the 
evidence shows that the veteran's diabetes mellitus was 
considered by his treating physician, as well as by the 
attending physician at the time of death, as a contributory 
cause of his death, particularly as it affected his coronary 
artery disease which in turn was a principal cause of death.  
On the other hand, a VA physician in July 2002, after 
reviewing the record, furnished an opinion with rationale, 
which is not favorable to the appellant's claim.  She found 
that the coronary artery disease pre-existed diabetes and was 
not likely aggravated by the diabetes, as shown by treatment 
records leading up to the veteran's death.  Moreover, it is 
noted that the veteran's treating and attending physicians 
did not furnish rationale, as had the VA physician, to 
support their opinions.  Nor is there any opinion from them 
to reconcile the fact that the veteran's coronary artery 
disease was already deemed severe or advanced at the time he 
was initially diagnosed with diabetes mellitus in 2000, and 
that his diabetes appeared to be under control prior to and 
at the time of his death.  

After considering all the evidence, to include the medical 
opinions and the appellant's contentions, the Board finds 
that it is in relative equipoise, in showing that the 
veteran's service-connected diabetes mellitus as likely as 
not was a contributory cause of his death.  With application 
of the benefit-of-the-doubt rule, the Board finds the 
evidence supports the appellant's claim of service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.312.  

II.  Higher Rating for Diabetes Mellitus, For Accrued 
Purposes

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the RO has informed the veteran of the 
information and evidence needed to substantiate her claim for 
accrued benefits based on the veteran's claim for a higher 
rating for diabetes mellitus.  For instance, in a June 2003 
Decision Review Officer's decision, statement of the case 
issued to her in June 2003, and supplemental statements of 
the case issued to her in October 2003, March 2004, November 
2004, and February 2005, the RO informed the appellant of the 
reasons for which her claim was denied and the evidence it 
had considered in denying the claim.  In the statement of the 
case, the RO advised the appellant of the legal criteria 
governing entitlement to the benefits sought on appeal, to 
include reference to 38 C.F.R. § 3.159 and the United States 
Codes cites relevant to the VCAA.  Further, the statement of 
the case and supplemental statements of the case provided the 
appellant opportunity to identify or submit any evidence she 
wished to be considered in connection with her appeal.  Thus, 
through the documents mailed to the appellant, the RO 
informed the appellant of the information and evidence needed 
to substantiate her claim.  See 38 U.S.C.A. §§ 5102, 5103.  

As to the second, third, and fourth elements of Pelegrini II, 
the Board finds that through the information provided by the 
RO to the appellant, VA has essentially satisfied its 
obligation to notify and that any error or omission in 
providing notice would not result in prejudice to the 
appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For example, any failure to inform the appellant 
about who should provide what information and evidence is not 
prejudicial in that there is no indication that VA failed to 
obtain evidence it should have or that the appellant failed 
to submit evidence because she was not advised to do so.  
From the documents sent to the appellant and in view of the 
nature of the underlying claim for a higher rating, a 
reasonable person could be expected to understand what was 
required on her part (i.e., furnishing evidence that the 
veteran's diabetes mellitus was more severe than reflected in 
the 20 percent rating) and what VA would do.  Further, as to 
timing of notice, the veteran had ample opportunity to 
furnish relevant information or evidence following the 
statement of the case and supplemental statement of the case, 
prior to the transfer of the file to the Board for appellate 
consideration.  Thus, any defect in notice was essentially 
cured through the documents that were sent to the appellant.   

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the appellant, as referenced above, VA has 
satisfied its obligation to notify.  

Duty to assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  She was afforded the opportunity to 
testify at a personal hearing, but she declined.  She has not 
indicated any VA treatment records for the RO to obtain on 
her behalf.  The RO has obtained private medical records, to 
include those from P.M., M.D., C.D., M.D., and E.T., M.D., 
which were identified by the appellant.  Further, VA has not 
conducted medical inquiry in an effort to substantiate the 
claim (see 38 U.S.C.A.§ 5103A(d)), for the reason that the 
adjudication of such claim is based on the historical record 
and additional medical inquiry is not only unnecessary but 
pointless.  It is difficult to identify what additional 
assistance VA could lend to the appellant to substantiate 
such claim.  Accordingly, the Board finds that there is no 
prejudice to the appellant in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the appellant and that the record is ready 
for appellate review.  

B.  Merits of the Claim

Claims for death pension, compensation, or dependency and 
indemnity compensation are deemed to include a claim for 
accrued benefits if supported by the facts of the case.  See 
38 U.S.C.A. § 5101(b).  Accrued benefits include those the 
service member was entitled to at the time of death under an 
existing rating or based on evidence in the file at the date 
of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  
In order for a claimant to be entitled to accrued benefits, 
the service member must have had a claim pending at the time 
of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

The Board acknowledges that there has been a significant 
statutory change regarding the payment of benefits accrued 
and unpaid at the time of a veteran's death.  In this regard, 
38 U.S.C. § 5121(a) has been amended by repealing the 2-year 
limit on accrued benefits such that a veteran's survivor may 
receive the full amount of the award for accrued benefits.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  However, Congress specifically stated 
that this provision applies to deaths occurring on or after 
the date of enactment of the Act, or December 16, 2003.  In 
this case, because the veteran's death predates that date, 
this recent statutory amendment is not applicable to the 
instant appeal.

At the time of his death, the veteran had a claim pending for 
a higher rating for diabetes mellitus.  Following his death 
in January 2002, the appellant pursued his claim for a higher 
rating, for purposes of accrued benefits, based upon his 
claim.  To prevail, the requirements for a higher rating for 
diabetes mellitus must be met.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

From the effective date of service connection in December 
2000 until the time of his death in January 2002, the 
veteran's service-connected diabetes mellitus was evaluated 
as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under that code, a 20 percent rating is warranted 
for diabetes mellitus requiring insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

The appellant claims that the veteran's diabetes mellitus 
warranted a higher rating than 20 percent.  However, based on 
a careful review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  

The pertinent evidence of record consists mainly of private 
medical treatment reports from his primary physician, C.D., 
M.D., and cardiovascular physician, P.M., M.D.  A review of 
the medical evidence shows that the veteran was diagnosed 
with diabetes mellitus in April 2000.  (He thereafter filed a 
claim for service connection for diabetes mellitus in 
December 2000.)  He was prescribed Glucophage for management 
of diabetes mellitus in April 2000, and he took such 
medication until his death less than two years later.  In 
addition to his medication, the records show that the veteran 
required a restricted diet for his diabetes mellitus.  For 
example, in a July 2002 statement, P.M., M.D., asserted that 
the veteran's diabetes required restricted diet and 
medications.  Nevertheless, there is no evidence showing that 
his diabetes required regulation of activities, as is 
required for a 40 percent rating under Code 7913.  As 
demonstrated by the medical records, he had good control of 
his disease on medication and diet, and there were no 
diabetic complications.  To be sure, the veteran's 
nonservice-connected conditions of a low back disability, 
congestive heart failure, and seizure disorder, among others, 
presented severe physical limitations for the veteran and 
required care with regard to daily living activities.  The 
statements of P.M., M.D., demonstrate this.  However, there 
is no objective medical evidence showing that the veteran's 
diabetes, in and of itself, required such regulation of 
activities.  Accordingly, the RO properly assigned a 20 
percent rating for the diabetes mellitus.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that, from the effective date of 
service connection in December 2000 until the date of his 
death in January 2002, clinical findings have shown that the 
veteran met the criteria for a 20 percent rating, and no 
higher, for diabetes mellitus.  

The Board concludes that the preponderance of the evidence is 
against the appellant's claim for a rating in excess of 20 
percent for the veteran's service-connected diabetes mellitus 
under Code 7913, for the purpose of accrued benefits.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
granted.  

An initial rating in excess of 20 percent for the veteran's 
service-connected diabetes mellitus, for the purpose of 
accrued benefits, is denied.   



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


